DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on December 28, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10418425 and 10651246 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, it recites, among other features, “wherein the plurality of pads comprise:
a first lower pad electrically connected to the display device layer and disposed on the base layer,
a second lower pad spaced apart from the first lower pad in a plan view and disposed on the base layer,
a first upper pad disposed on the first lower pad and electrically connected to the first lower pad, and

wherein the touch insulation layer is disposed between the first lower pad and the first upper pad and between the second lower pad and the second upper pad”.
The Prior Art discloses display panel pads and touch sensor pads on different substrates. The Prior Art does not disclose pads formed and connected in the manner claimed above.

In regards to claim 12, it recites, among other features, “a first pad disposed on the base layer to overlap the non-display area;
a second pad disposed on the first pad;
an encapsulation layer disposed on the display device layer; and
a touch sensor comprising a touch insulation layer overlapping the display area and the non-display area, and a conductive pattern disposed on the display area,
wherein the touch insulation layer is disposed between the first pad and the second pad”.
The Prior Art discloses display panel pads and touch sensor pads on different substrates. The Prior Art does not disclose pads formed and connected in the manner claimed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.